TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00047-CV



                         In re The Estate of Leona L. Mobley, Deceased




           FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
            NO. 8361, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Randall F. Mobley has filed an agreed motion to dismiss in which he

asserts that the parties to this appeal have settled their disputes both in this appeal and underlying

it. He has attached a copy of the settlement agreement, signed by the parties, that authorizes him to

file a motion to dismiss this appeal and represent that it is agreed to by all parties and their counsel.

We grant the motion and dismiss this appeal.




                                                G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Agreed Motion

Filed: March 21, 2006
2